Brown, J.
(concurring). I concur, albeit reluctantly. Because the defendant testified that he had thrown the tire iron at the closed window I am able to conclude that the conduct of the judge could not possibly have affected the jury’s verdict. But this does not end the matter.
As a general rule, judicial credibility is directly proportional to judicial solemnity. On occasion some unforced humor in moderation may relieve tension and even enhance the climate of the courtroom, but it seems to me that the levity in this particular drama most certainly was missed by the defendant, the one person who had anything of critical importance at stake.
All defendants are entitled to a trial which “all parties should hope and strive to make impeccable [citation omitted], but which at least must not be unfair.” Commonwealth v. Paiva, 16 Mass. App. Ct. 561, 563 (1983). That imperative is as applicable to judges as it is to the *9Commonwealth. Cf. Commonwealth v. Sylvester, 13 Mass. App. Ct. 360, 372 (1982) (Brown, J., concurring), S.C. 388 Mass. 749 (1983). Judges are held to a very high standard, and sailing “unnecessarily close to wind” (Commonwealth v. Redmond, 370 Mass. 591, 597 [1976]) is not only risky but is bad business. Fortunately, this time, “the paramount interest of the public in justice was [not] scuttled.” Commonwealth v. Ryan, 8 Mass. App. Ct. 941, 942 (1979).
Suffice to say here that judges must adhere to their duty to keep the trial on an orderly course and to avoid prejudicial occurrences. Commonwealth v. Mosby, 11 Mass. App. Ct. 1, 17 (1980). Nor should they allow the proceedings to take on a farcical or whimsical aura. See generally Lummus, The Trial Judge (1937). It cannot be gainsaid that a judge should take care to behave himself. Cf. Commonwealth v. Tirrell, 382 Mass. 502, 513 (1981) (Kaplan, J., dissenting).